DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 01, 2021; December 07, 2021; December 17, 2021 and February 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on April 12, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 11,006,356 in view of Huang-Fu et al. (hereinafter “Huang-Fu”, US 2019/0223091), and further in view of Montojo et al. (hereinafter “Montojo”, US 2018/0316481).
Regarding claims 1, and 11, claim 1 of U.S. Patent No. 11,006,356 recites a method, and apparatus (col. 17, line 56) comprising: 
detecting a cell at a user equipment associated with a first public land mobile network of a plurality of public land mobile networks supported by the cell (col. 17, lines 57-59); 
receiving, at the user equipment for each of the plurality of public land mobile networks supported by the cell (col. 17, lines 60-65), an indication as to whether the cell is available for standalone access for a corresponding one of the public land mobile networks (col. 17, lines 60-65); and
determining, at the user equipment and based on the indication for the first public land mobile network, whether to request standalone access to the cell (col. 18, lines 1-3).
Claim 1 of U.S. Patent No. 11,006,356 does not expressly recite the remaining features of this claim.
In a similar endeavor, Huang-Fu discloses enhancement of PLMN selection in new radio networks.  Huang-Fu also discloses:
in a case in which it is determined not to request standalone access (i.e., if the assistance information does not provide any NR cell information as described in paragraph 0035), performing at least a cell search (i.e., connect with EPC under option 3 or option 4 as shown in Fig. 6, and as described in paragraph 0035).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to initiate a data transfer.  
The combination of U.S. Patent No. 11,006,356, and Huang-Fu, however, does not expressly disclose: 
in a case in which it is determined to request standalone access, performing a random access procedure to access the cell.
In a similar endeavor, Montojo discloses sharing of long-term evolution (LTE) uplink spectrum.  Montojo also discloses:
in a case in which it is determined to request standalone access, performing a random access procedure to access the cell (i.e., the UE transmit a random access request as described in paragraphs 0044-0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to initiate a data transfer.  
	With regard to claims 7, and 18, since these claims include similar features to those of recited within claims 1 and 11; therefore, the Examiner rejects these claims at least for the same reasons discussed above. 
	Claims 2, and 12 correspond to claims 2 of U.S. Patent No. 11,006,356.
	Claims 4, and 14, correspond to claims 4 of U.S. Patent No. 11,006,356.
	Claims 6, 10, 17, and 20, claim 1 U.S. Patent No. 11,006,356 also recites wherein the indication comprises the presence or absence of a tracking area code for the corresponding public land mobile network (col. 17, lines 65-67).
Regarding claims 3, 8, and 13, Montojo also discloses: 
if the indications indicate that the cell is available for standalone access for the first public land mobile network, requesting standalone access for the cell including performing the random access procedure to access the cell (i.e., a random access process as described in Abstract, and paragraphs 0007-0011).  
Regarding claims 5, 9, 15, and 19, Huang-Fu also discloses wherein in the case in which it is determined not to request standalone access, the method further comprises accessing the cell when configured to operate in a dual connectivity mode (i.e., determining whether the cell support dual connectivity as described in paragraph 0010).  
Regarding claim 16, Huang-Fu also discloses configured to receive from a base station, a system information block comprising the indications as to whether the cell is available for standalone access for the plurality of public land mobile networks (i.e., the UE reads the system information block (SIB) broadcasted by the gNB/eNB including assistance information as described in paragraphs 0033, and 0037).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (hereinafter “Huang-Fu”, US 2019/0223091) in view of Montojo et al. (hereinafter “Montojo”, US 2018/0316481).
Regarding claims 1, and 11, Huang-Fu discloses a method, and apparatus comprising: 
detecting a cell at a user equipment associated with a first public land mobile network of a plurality of public land mobile networks supported by the cell (i.e., the UE 101 performs PLMN selection procedure and searches for the first cell as described in paragraph 0025); 
receiving, at the user equipment for each of the plurality of public land mobile networks supported by the cell (i.e., the UE 101 receives assistance information via system information broadcasted by the first base station, and determines PLMN/RAT preference based on the availability of NR cells or LTE ENDC cells as described in paragraph 0025), an indication as to whether the cell is available for standalone access for a corresponding one of the public land mobile networks (i.e., the assistance information comprises frequency band of NR/LTE cells, PLMN ID, etc. as described in paragraphs 0025.   An indication of NR cells can be explicit or implicit as described in paragraph 0034.  Also, see Fig. 3, and its descriptions); and
determining, at the user equipment and based on the indication for the first public land mobile network, whether to request standalone access to the cell (i.e. determining whether NR cell is available as described in paragraph 0034); and
in a case in which it is determined not to request standalone access (i.e., if the assistance information does not provide any NR cell information as described in paragraph 0035), performing at least a cell search (i.e., connect with EPC under option 3 or option 4 as shown in Fig. 6, and as described in paragraph 0035).  
Huang-Fu, however, does not expressly disclose: 
in a case in which it is determined to request standalone access, performing a random access procedure to access the cell.
In a similar endeavor, Montojo discloses sharing of long-term evolution (LTE) uplink spectrum.  Montojo also discloses:
in a case in which it is determined to request standalone access, performing a random access procedure to access the cell (i.e., the UE transmit a random access request as described in paragraphs 0044-0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to initiate a data transfer.  
Huang-Fu further discloses an apparatus (i.e., a UE 201 as shown in Fig. 2) comprising at least one processor (i.e., processor 222) and at least one memory (i.e., memory 221) including a computer program code (i.e., program 224). 

Regarding claims 2, and 12, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses: 
wherein the cell is available for standalone access for some of the plurality of public land mobile networks (i.e., determining standalone in step 605 and 608 of Fig. 6); and 
the cell is unavailable for standalone access for some of the plurality of public land mobile networks (i.e., determining standalone in step 605 and 608 of Fig. 6.  

Regarding claims 3, and 13, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Montojo also discloses: 
if the indications indicate that the cell is available for standalone access for the first public land mobile network, requesting standalone access for the cell including performing the random access procedure to access the cell (i.e., a random access process as described in Abstract, and paragraphs 0007-0011).  

Regarding claims 4, and 14, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses wherein at least prior to requesting standalone access for the cell, the user equipment is in IDLE mode (i.e., after selecting a PLMN, a UE selects a suitable cell based on idle mode measurement as described in paragraph 0006).  

Regarding claim 5, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses wherein in the case in which it is determined not to request standalone access, the method further comprises accessing the cell when configured to operate in a dual connectivity mode (i.e., determining whether the cell support dual connectivity as described in paragraph 0010).  

Regarding claims 7, and 18, Huang-Fu discloses a method, and an apparatus comprising: 
for each of a plurality of public land mobile networks supported by a cell, causing a transmission, from a base station to a device (i.e., the UE 101 receives assistance information via system information broadcasted by the first base station, and determines PLMN/RAT preference based on the availability of NR cells or LTE ENDC cells as described in paragraph 0025), of an indication as to whether the cell is available for standalone access for a corresponding one of the public land mobile networks (i.e., the assistance information comprises frequency band of NR/LTE cells, PLMN ID, etc. as described in paragraphs 0025.   An indication of NR cells can be explicit or implicit as described in paragraph 0034.  Also, see Fig. 3, and its descriptions); and
in a case in which standalone access is not available, receiving a request from the device for non-standalone access (i.e., connect with EPC under option 3 or option 4 in non-standalone mode as shown in Fig. 6, and as described in paragraph 0035).  
Huang-Fu, however, does not expressly disclose:
in a case in which standalone access is available, receiving a request from the device for access via a random access procedure.
In a similar endeavor, Montojo discloses sharing of long-term evolution (LTE) uplink spectrum.  Montojo also discloses:
in a case in which standalone access is available, receiving a request from the device for access via a random access procedure (i.e., the UE transmit a random access request as described in paragraphs 0044-0045).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to initiate a data transfer.  
Huang-Fu further discloses an apparatus (i.e., a UE 201 as shown in Fig. 2) comprising at least one processor (i.e., processor 222) and at least one memory (i.e., memory 221) including a computer program code (i.e., program 224). 

Regarding claim 8, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Montojo also discloses: 
 if the indication indicates that the cell is available for standalone access for a first public land mobile network supported by the device, receiving a request for standalone access to the cell from the device including receiving the request for access via the random access procedure (i.e., a random access process as described in Abstract, and paragraphs 0007-0011).  

Regarding claims 9, and 19, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses: 
wherein in the case in which standalone access is not available, receiving the request for non-standalone access comprises receiving the request for non-standalone access with respect to the device configured to operate in a dual connectivity mode (i.e., determining whether the cell support dual connectivity as described in paragraph 0010).  

Regarding claim 15, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses configured to, if the indications indicate that the cell is unavailable for standalone access for the first public land mobile network, access the cell when configured to operate in dual connectivity mode (i.e., determining whether the cell support dual connectivity as described in paragraph 0010).  

Regarding claim 16, Huang-Fu, and Montojo disclose all limitations recited within claims as described above.  Huang-Fu also discloses configured to receive from a base station, a system information block comprising the indications as to whether the cell is available for standalone access for the plurality of public land mobile networks (i.e., the UE reads the system information block (SIB) broadcasted by the gNB/eNB including assistance information as described in paragraphs 0033, and 0037).  


Claim(s) 6, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Montojo, and further in view of Horn et al. (hereinafter “Horn”, US 2015/0092701).
Regarding claims 6, and 17, Huang-Fu, and Montojo disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Horn discloses a network based provisioning of UE credentials for non-operator wireless deployments.  Horn also discloses wherein the indication comprises the presence or absence of a tracking area code for the corresponding public land mobile network (i.e., tracking area code as described in paragraph 0053).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify for use in provisioning the device on the wireless network. 

Regarding claims 10, and 20, Huang-Fu, and Montojo disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Horn discloses a network based provisioning of UE credentials for non-operator wireless deployments.  Horn also discloses wherein the indication comprises the presence or absence of a tracking area code for the corresponding public land mobile network (i.e., tracking area code as described in paragraph 0053).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify for use in provisioning the device on the wireless network. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644